
	
		I
		111th CONGRESS
		2d Session
		H. R. 5703
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To permit the advertising and sale of lottery tickets
		  within certain areas of the District of Columbia.
	
	
		1.Permitting Advertising and
			 Sale of Lottery Tickets Within Certain Areas and Sale of Tickets by Blind
			 Vendors Within Federal Enclave
			(a)In
			 GeneralThe paragraph under the heading Lottery and
			 Charitable Games Enterprise Fund in the District of Columbia
			 Appropriation Act, 1982 (Public Law 97–91; 95 Stat. 1174), as amended by
			 section 134(a)(1) of the District of Columbia Appropriations Act, 1990 (Public
			 Law 101–168; 103 Stat. 1282), is amended by striking the 10th proviso.
			(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
